Title: Joseph Dougherty to Thomas Jefferson, 18 October 1811
From: Dougherty, Joseph
To: Jefferson, Thomas


          
                  Dear Sir 
                   Washington City Octr 18th–11
          
		  
		  
		  I observe in a late paper that Mr G: W: Campbell is elected to the Senate of the U:S: in the place of Mr Whiteside resigned, as he is an active man, and a warm friend to the repub republican cause, I expect he will be here at the commencement of the session, I believe him to be your friend: however that is best known to your Self
          
		   To say any thing of the trouble you have already taken would be useless; you know my disposition well. and all that I have to say is that you have only fulfild my expectation and should the lot fall on me, I will exert myself to cherish that recommendation which you were so kind as to give me.
          
		  
		  
		  I hope Mr & Mrs Randolph & the family is well:
          
		  
		  
		   our city is verry sickly at present, and many sudden deaths has been leatly. Thank God myself and family is healthy
          I am sir your Humble Servant
                  Jos Dougherty
        